DENIED and Opinion Filed October 28, 2015




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01239-CV

            IN RE ALBERT ABROKWA AND DONNA ABROKWA, Relators

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-03920-2013

                             MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Stoddart
                                  Opinion by Justice Stoddart
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its order granting new trial and reinstate the default judgment signed on June 30,

2014. We have declined to extend merits-based mandamus review to trial court orders granting

new trial following bench trials. See In re Klair, No. 05-15-00462-CV, 2015 WL 1850907, at *1

(Tex. App.—Dallas Apr. 23, 2015, orig. proceeding) (mem. op.) (declining to extend mandamus

review to orders granting new trial following default judgment) ; In re Dixon, No. 05–15–00242–

CV, 2015 WL 1183596, at *1 (Tex. App.—Dallas Mar. 16, 2015, orig. proceeding) (mem. op.)

(declining to extend merits based mandamus review to case in which elected judge of the trial

court granted new trial following a bench trial to an assigned judge); In re Foster, No. 05–15–

00179–CV, 2015 WL 682335, at *1 (Tex. App.—Dallas Feb. 18, 2015, orig. proceeding) (mem.
op.) (declining to extend mandamus review to order granting new trial following bench trial).

This case does not provide a basis for revisiting those decisions.

       We deny the petition.




                                                      /Craig Stoddart/
                                                      CRAIG STODDART
                                                      JUSTICE

151239F.P05




                                                –2–